                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

TIMOTHY STEPHENS                                                                    PLAINTIFF
SO #176094

V.                                  No. 4:19CV00113-JM-JTR

MIKE SYLVESTER, Jail Administrator,
Pulaski County Sheriff’s Office, et al.                                          DEFENDANTS


                                              ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.        Timothy Stephens may PROCEED with his claims against Sergeant Zachary

Thompson, Sergeant Janeka Watkins, Lieutenant Jason Bangs, Jail Administrator Mike Sylvester,

and Jail Administrator Charles Hendricks.

        2.        The Doe Defendants are DISMISSED, WITHOUT PREJUDICE, as defendants in

this action.

        3.        It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

        4.        The Clerk is directed to prepare a summons for Thompson, Watkins, Bangs,

Sylvester and Hendricks at the Pulaski County Regional Detention Facility. The United States

Marshal is directed to serve the summons, Substituted Complaint, 1 and this Order on them without



        1
            Dkt. No. 7.
prepayment of fees and costs or security therefor. If any of the defendants are no longer Pulaski

County employees, the individual responding to service must file a sealed statement providing the

unserved defendant’s last known private mailing address.

       Dated this 18th day of April, 2019.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                               2
